Title: To Benjamin Franklin from the Conde de Sousa Coutinho, 20 December 1782
From: Sousa Coutinho, Vicente, conde de
To: Franklin, Benjamin


Paris ce 20 Decembre 1782.
L’Ambassadeur de Portugal a l’honneur de faire ses compliments à Monsieur Francklin, et de rapeler à son souvenir le passeport et lettre de recommendation en faveur du Pere Patrice Ôcleary qui se dispose a passer en Amerique relativement à la succession dont il lui a parlé il y a quelque tems: L’Ambassadeur de Portugal auroit été voir lui même Monsieur Francklin si la foîblesse qu’il eprouve encore des suites d’une serieuse maladie ne l’empechoit dans le moment: il compte sur ses bontés, pour pouvoir remettre à Lisbonne le dit passeport et lettre lundi prochain, s’il est possible; et le prie de recevoir les hommages de sa reconnoissance, et de son inviolable attachement.
